DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/908,909 dated 17 June 2022, responding to the 17 March 2022 Office Action provided in the rejection of claims 1-20, wherein claims 1, 4, 16, 18, and 20 have been amended.
Applicant’s arguments regarding the prior art rejections as presented in the previous Office action are considered moot in light of the new grounds of rejection.
The 35 U.S.C. 112 rejection of claim 18 as presented in the previous Office action has been withdrawn in light Applicant’s arguments and the amendments to the claims.
In light of new discovered prior art and portions of the previously cited art, indication of allowable subject matter with regard to claims 4, 6, 8-10, 13, and 17 as presented in the previous Office action has been withdrawn and updated grounds of rejection presented herein.
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mudhiganti et al. (U.S. 2012/0278553) (Hereinafter Mudhiganti) in view of Popovski et al. (U.S. 2011/0072224) (Hereinafter Popovski – art made of record).
As per claim 1, Mudhiganti discloses a method comprising: 
in response to determining that an aggregate is to be transitioned during a transition phase from a first storage system to a second storage system, generating a reversion snapshot of data within the aggregate (see for example Mudhiganti, this limitation is disclosed such that at a first time a first image is generated and at a second time a first clone is produced. Next, a data clone migration manager engine transfers delta data of the first clone from source storage system to a destination storage system; paragraph [00012]. Creation of a first image and a first clone allows migrating of the volume clone with possibility of rollback; paragraph [0088]. The flexible volumes are data aggregates (i.e. a volume corresponds to claimed “aggregate”); paragraph [0008]);
during the transition phase, determining that a data object of the aggregate is to be reverted back to the first storage system (see for example Mudhiganti, this limitation is disclosed such that if the destination storage city has an issue, flexible rollback to restore at the source storage site can occur; paragraph [0088]); and
in response to determining that the data object is to be reverted back to the first storage system, utilizing the reversion snapshot to restore the data of the aggregate for providing access to the data object through the first storage system (see for example Mudhiganti, this limitation is disclosed such that the flexible volume clone hierarchy is removed from the destination storage site and the flexible volume clone hierarchy is restored at the source storage site; paragraph [0088]).
Although Mudhiganti discloses in response to determining that the data object is to be reverted back to the first storage system, utilizing the reversion snapshot to restore the data of the aggregate for providing access to the data object through the first storage system, Mudhiganti does not explicitly teach the limitation wherein a reversion snapshot is used to modify a data object back to an operating system format of a first storage system.
However, Popovski discloses the limitation wherein a reversion snapshot is used to modify a data object back to an operating system format of a first storage system (see for example Popovski, this limitation is disclosed such that a snapshot of a storage system is used to roll back (i.e. “reversion”) the data and operating system of a logical volume (i.e. “data object”): paragraph [0022]).
Mudhiganti in view of Popovski is analogous art because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti by rolling back to the operating system and data of a snapshot as taught by Popovski because it would enhance the teaching of Mudhiganti with an effective means of returning a volume to a previous state if problems arise (as suggested by Popovski, see for example paragraph [0022]).
As per claim 2, Mudhiganti in view of Popovski discloses the method of claim 1, comprising: determining that the data object is to be reverted back to the first storage system based upon a transition process, used to transition the aggregate, failing (see for example Mudhiganti, this limitation is disclosed such that if the destination storage city has an issue during migration of a flexible volume clone hierarchy from a source storage site to the destination storage site, flexible rollback to restore at the source storage site occurs; paragraph [0088]).
As per claim 3, Mudhiganti in view of Popovski discloses the method of claim 1, comprising: determining that the data object is to be reverted back to the first storage system based upon receiving a user request to revert the data object (see for example Mudhiganti, this limitation is disclosed such that a user or administrator can rollback the migration of the storage object; paragraph [0017]).
As per claim 4, Mudhiganti in view of Popovski discloses the method of claim 1, comprising generating the reversion snapshot as an aggregate-level snapshot (see for example Mudhiganti, this limitation is disclosed such that clones for rollback are of volumes that are data aggregates; paragraphs [0008], [0088]).
As per claim 5, Mudhiganti in view of Popovski discloses the method of claim 1, wherein the utilizing the reversion snapshot comprises: restoring the data of the aggregate to a pre-transition state using the reversion snapshot (see for example Mudhiganti, this limitation is disclosed such that the flexible volume clone hierarchy is restored at the source storage site, being rolled back (i.e. restoring to a pre-transition state); paragraph [0088]).
As per claim 11, Mudhiganti in view of Popovski discloses the method of claim 1, comprising: storing the reversion snapshot within the aggregate (see for example Mudhiganti, this limitation is disclosed such that each aggregate stores one or more storage objects; paragraph [0005]. Storage objects include clones (i.e. storing reversion snapshot within the aggregate); paragraph [0011]).
As per claim 15, Mudhiganti in view of Popovski discloses the method of claim 1, comprising: determining that the data object is to be reverted back to the first storage system based upon a transition process, used to transition the aggregate, failing in response to available logical space of the aggregate being less than a threshold (see for example Mudhiganti, this limitation is disclosed such that if the destination storage city has an issue including a space issue, flexible rollback to restore at the source storage site can occur; paragraph [0088]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mudhiganti (U.S. 2012/0278553) in view of Popovski (U.S. 2011/0072224) as applied to claim 1 above, and further in view of Perry et al. (U.S. 8,566,125) (Hereinafter Perry – art made of record).
As per claim 6, Mudhiganti in view of Popovski discloses the method of claim 1 (see rejection of claim 1 above), further disclosing reversion of a data object (see for example Popovski, this limitation is disclosed such that a snapshot of a storage system is used to roll back (i.e. “reversion”) the data and operating system of a logical volume (i.e. “data object”): paragraph [0022]), but does not explicitly teach that, in response to determining that a job utilizes user intervention, generating and presenting a list of steps corresponding to the user intervention. 
However, Perry discloses that, in response to determining that a job utilizes user intervention, generating and presenting a list of steps corresponding to the user intervention (see for example Perry, this limitation is disclosed such that at each step of a workflow in a workflow system, if the workflow hits a condition that requires human intervention (i.e. claimed “user intervention”) it will generate a task for a person (i.e. presenting a list of steps corresponding to the user intervention); col.4 lines {21}-{31}).
Mudhiganti in view of Popovski is analogous art with Perry because they are from the same field of endeavor, task management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti in view of Popovski by generating a task for a person at each step as required as taught by Perry because it would enhance the teaching of Mudhiganti in view of Popovski with an effective means of preventing sitting in a waiting state (as suggested by Perry, see for example col.4 lines {21}-{31}).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mudhiganti (U.S. 2012/0278553) in view of Popovski (U.S. 2011/0072224) as applied to claim 1 above, and further in view of Ting et al. (U.S. 2008/0005201) (Hereinafter Ting).
As per claim 7, Mudhiganti discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach generating a reversion snapshot as an aggregate-level snapshot during an export phase of a transition phase.
However, Ting discloses generating a reversion snapshot as an aggregate-level snapshot during an export phase of a transition phase (see for example Ting, this limitation is disclosed such that as part of export to clients, a backup storage system generates backup images of a source storage system prior to exporting; paragraph [0010]).
Mudhiganti in view of Ting is analogous art because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti by generating backup images during an export as taught by Ting because it would enhance the teaching of Mudhiganti with an effective means of managing storage system consistency (as suggested by Ting, see for example paragraph [0010]).

Claim 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Mudhiganti (U.S. 2012/0278553) in view of Popovski (U.S. 2011/0072224) as applied to claim 1 above, and further in view of Bartfai et al. (U.S. 7,610,318) (Hereinafter Bartfai – art made of record).
As per claim 8, Mudhiganti in view of Popovski discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach blocking moving of files to a transitioned volume of the aggregate based upon the files not being part of the reversion snapshot.
However, Bartfai discloses blocking moving of files to a transitioned volume of the aggregate based upon the files not being part of the reversion snapshot (see for example Bartfai, this limitation is disclosed such that consistency groups for transferring and copying data during backup operations are protected, including during reversion to a source volume; clm.1 and associated text).
Mudhiganti in view of Popovski is analogous art with Bartfai because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti in view of Popovski by using consistency groups to protect data through a reversion operation as taught by Bartfai because it would enhance the teaching of Mudhiganti in view of Popovski with an effective means of preventing corruption (as suggested by Bartfai, see for example col.3 lines {19}-{34}).
As per claim 9, Mudhiganti in view of Popovski discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach blocking copying of files to a transitioned volume of the aggregate based upon the files not being part of the reversion snapshot.
However, Bartfai discloses blocking copying of files to a transitioned volume of the aggregate based upon the files not being part of the reversion snapshot (see for example Bartfai, this limitation is disclosed such that consistency groups for transferring and copying data during backup operations are protected, including during reversion to a source volume; clm.1 and associated text).
Mudhiganti in view of Popovski is analogous art with Bartfai because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti in view of Popovski by using consistency groups to protect data through a reversion operation as taught by Bartfai because it would enhance the teaching of Mudhiganti in view of Popovski with an effective means of preventing corruption (as suggested by Bartfai, see for example col.3 lines {19}-{34}).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mudhiganti (U.S. 2012/0278553) in view of Popovski (U.S. 2011/0072224) as applied to claim 1 above, further in view of Mortensen et al. (U.S. 2015/0347548) (Hereinafter Mortensen – art made of record), and further in view of Duan et al. (U.S. 9,870,366) (Hereinafter Duan – art made of record).
As per claim 10, Mudhiganti in view of Popovski discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach blocking a deletion process from automatically deleting the reversion snapshot.
However, Mortensen discloses blocking a deletion process from automatically deleting the reversion snapshot (see for example Mortensen, this limitation is disclosed such that a holdSnapshot function prevents a snapshot from being destroyed; paragraphs [0031]-[0032], Table 1 and associated text).
Mudhiganti in view of Popovski is analogous art with Mortensen because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti in view of Popovski by using a holdSnapshot function as taught by Mortensen because it would enhance the teaching of Mudhiganti in view of Popovski with an effective means of performing snapshot composite tasks (as suggested by Mortensen, see for example paragraph [0032]).
Although Mudhiganti in view of Popovski, further in view of Mortensen discloses blocking a deletion process from automatically deleting a reversion snapshot, Mudhiganti in view of Popovski, further in view of Mortensen does explicitly teach wherein a deletion process is triggered based upon used space within an aggregate increasing.
However, Duan discloses wherein a deletion process is triggered based upon used space within an aggregate increasing (see for example Duan, this limitation is disclosed such that deletion of snapshots occurs when there is a low space event or condition; col.13 lines {35}-{61}).
Mudhiganti in view of Popovski, further in view of Mortensen is analogous art with Duan because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti in view of Popovski, further in view of Mortensen by deleting snapshots based on a condition as taught by Duan because it would enhance the teaching of Mudhiganti in view of Popovski, further in view of Mortensen with an effective means of increasing free capacity (as suggested by Duan, see for example col.13 lines {35}-{61}).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mudhiganti (U.S. 2012/0278553) in view of Popovski (U.S. 2011/0072224) as applied to claim 1 above, and further in view of Green et al. (U.S. 2003/0167380) (Hereinafter Green).
As per claim 12, Mudhiganti in view of Popovski discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach storing a reversion snapshot within a reserved storage space separated from user data.
However, Green discloses storing a reversion snapshot within a reserved storage space separated from user data (see for example Green, this limitation is disclosed such that snapshots are stored in a specially allocated area of a storage medium (i.e. storage space separated from user data) on the same storage medium as the object of the snapshot (i.e. user data); paragraph [0008]).
Mudhiganti in view of Popovski is analogous art with Green because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti in view of Popovski by using a specially allocated storage space for snapshots as taught by Green because it would enhance the teaching of Mudhiganti in view of Popovski with an effective means of keeping track of all snapshot data (as suggested by Green, see for example paragraph [0008]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mudhiganti (U.S. 2012/0278553) in view of Popovski (U.S. 2011/0072224), further in view of Green (U.S. 2003/0167380) as applied to claim 12 above, and further in view of Lehr et al. (U.S. 2012/0096235) (Hereinafter Lehr – art made of record).
As per claim 13, Mudhiganti in view of Popovski, further in view of Green discloses the method of claim 12 (see rejection of claim 12 above), Green disclosing reserved storage space and user data space (see for example Green, paragraph [0008]). 
Although Mudhiganti in view of Popovski, further in view of Green disclose reserved storage space and user data space, Mudhiganti in view of Popovski, further in view of Green does not explicitly teach in response to the first space being exhausted, storing reversion snapshot data within second space.
However, Lehr discloses in response to the first space being exhausted, storing reversion snapshot data within second space (see for example Lehr, this limitation is disclosed such that when a user request exhausts the storage space within the common area of a storage group, the critical reserve area has reserved storage space available to store critical data sets; paragraph [0005]).
Mudhiganti in view of Popovski, further in view of Green is analogous art with Lehr because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti in view of Popovski, further in view of Green by storing in a second space when first space is exhausted as taught by Lehr because it would enhance the teaching of Mudhiganti in view of Popovski, further in view of Green with an effective means of preventing costly system down time (as suggested by Lehr, see for example paragraph [0005]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mudhiganti (U.S. 2012/0278553) in view of Green (U.S. 2003/0167380), and further in view of Lehr (U.S. 2012/0096235).
As per claim 16, Mudhiganti discloses a computing device comprising: 
a memory resource to store instructions (see for example Mudhiganti, paragraph [0094]); and 
one or more processors using the instructions stored in the memory resource to perform operations (see for example Mudhiganti, paragraph [0094]) including: 
in response to determining that an aggregate is to be transitioned during a transition phase from a first storage system to a second storage system, generating a reversion snapshot of data within the aggregate (see for example Mudhiganti, this limitation is disclosed such that at a first time a first image is generated and at a second time a first clone is produced. Next, a data clone migration manager engine transfers delta data of the first clone from source storage system to a destination storage system; paragraph [00012]. Creation of a first image and a first clone allows migrating of the volume clone with possibility of rollback; paragraph [0088]. The flexible volumes are data aggregates (i.e. a volume corresponds to claimed “aggregate”); paragraph [0008]); 
during the transition phase, determining that a data object of the aggregate is to be reverted back to the first storage system (see for example Mudhiganti, this limitation is disclosed such that if the destination storage city has an issue, flexible rollback to restore at the source storage site can occur; paragraph [0088]); and 
in response to determining that the data object is to be reverted back to the first storage system, utilizing the reversion snapshot to restore the data of the aggregate for access to the data object through the first storage system (see for example Mudhiganti, this limitation is disclosed such that the flexible volume clone hierarchy is removed from the destination storage site and the flexible volume clone hierarchy is restored at the source storage site; paragraph [0088]).
Mudhiganti does not explicitly teach storing the reversion snapshot within a reserved storage space separate from user data.
However, Green discloses storing a reversion snapshot within a reserved storage space separated from user data (see for example Green, this limitation is disclosed such that snapshots are stored in a specially allocated area of a storage medium (i.e. storage space separated from user data) on the same storage medium as the object of the snapshot (i.e. user data); paragraph [0008]).
Mudhiganti in view of Green is analogous art because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti by using a specially allocated storage space for snapshots as taught by Green because it would enhance the teaching of Mudhiganti with an effective means of keeping track of all snapshot data (as suggested by Green, see for example paragraph [0008]).
Although Mudhiganti in view of Green discloses storing a reversion snapshot within a reserved storage space separated from user data, Mudhiganti in view of Green does not explicitly teach that reversion snapshot data of a reversion snapshot is stored within a second space based upon a first storage space being exhausted.
However, Lehr discloses that reversion snapshot data of a reversion snapshot is stored within a second space based upon a first storage space being exhausted (see for example Lehr, this limitation is disclosed such that when a user request exhausts the storage space within the common area of a storage group, the critical reserve area has reserved storage space available to store critical data sets; paragraph [0005]).
Mudhiganti in view of Green is analogous art with Lehr because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti in view of Green by storing in a second space when first space is exhausted as taught by Lehr because it would enhance the teaching of Mudhiganti in view of Green with an effective means of preventing costly system down time (as suggested by Lehr, see for example paragraph [0005]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mudhiganti (U.S. 2012/0278553) in view of Green (U.S. 2003/0167380), further in view of Lehr (U.S. 2012/0096235) as applied to claim 16 above, and further in view of Yeung et al. (U.S. 2007/0220308) (Hereinafter Yeung – art made of record).
As per claim 17, Mudhiganti in view of Green, further in view of Lehr discloses the computing device of claim 16 (see rejection of claim 16 above), but does not explicitly teach the limitation wherein the operations include: restoring a RAID label associated with the aggregate.
However, Yeung discloses restoring a RAID label associated with the aggregate (see for example Yeung, this limitation is disclosed such that disk recovery information includes a RAID adapter name (i.e. RAID label); paragraph [0023]).
Mudhiganti in view of Green, further in view of Lehr is analogous art with Yeung because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti in view of Green, further in view of Lehr by restoring a RAID name as taught by Yeung because it would enhance the teaching of Mudhiganti in view of Green, further in view of Lehr with an effective means of supporting RAID software during storage recovery (as suggested by Yeung, see for example paragraph [0023]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mudhiganti (U.S. 2012/0278553) in view of Green (U.S. 2003/0167380), further in view of Lehr (U.S. 2012/0096235) as applied to claim 16 above, and further in view of Bartfai (U.S. 7,610,318).
As per claim 18, Mudhiganti in view of Green, further in view of Lehr discloses the method of claim 16 (see rejection of claim 16 above), but does not explicitly teach blocking a process that copies files to a transitioned volume of the aggregate based upon the files not being part of the reversion snapshot.
However, Bartfai discloses blocking a process that copies files to a transitioned volume of the aggregate based upon the files not being part of the reversion snapshot (see for example Bartfai, this limitation is disclosed such that consistency groups for transferring and copying data during backup operations are protected, including during reversion to a source volume; clm.1 and associated text).
Mudhiganti in view of Green, further in view of Lehr is analogous art with Bartfai because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti in view of Green, further in view of Lehr by using consistency groups to protect data through a reversion operation as taught by Bartfai because it would enhance the teaching of Mudhiganti in view of Popovski with an effective means of preventing corruption (as suggested by Bartfai, see for example col.3 lines {19}-{34}).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mudhiganti (U.S. 2012/0278553) in view of Green (U.S. 2003/0167380), further in view of Lehr (U.S. 2012/0096235) as applied to claim 16 above, and further in view of Tarasuk-Levin et al. (U.S. 2015/0378783) (Hereinafter Tarasuk-Levin).
As per claim 19, Mudhiganti in view of Green, further in view of Lehr discloses the computing device of claim 16 (see rejection of claim 16 above), but does not explicitly teach the limitation wherein the operations include: updating disk ownership of an aggregate to correspond to a first storage system.
However, Tarasuk-Levin discloses updating disk ownership of an aggregate to correspond to a first storage system (see for example Tarasuk-Levin, this limitation is disclosed such that a disk ownership handoff occurs during migration; paragraph [0097]).
Mudhiganti in view of Green, further in view of Lehr is analogous art with Tarasuk-Levin because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti in view of Green, further in view of Lehr by handing off disk ownership as taught by Tarasuk-Levin because it would enhance the teaching of Mudhiganti in view of Green, further in view of Lehr with an effective means of migrating complicated and large storage systems (as suggested by Tarasuk-Levin, see for example paragraph [0007]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mudhiganti (U.S. 2012/0278553) in view of Mortensen (U.S. 2015/0347548), and further in view of Duan (U.S. 9,870,366).
As per claim 20, Mudhiganti discloses a non-transitory computer-readable medium that stores instructions, executable by one or more processors, to cause the one or more processors to perform operations (see for example Mudhiganti, paragraphs [0090],[0094]) that comprise: 
in response to determining that an aggregate is to be transitioned during a transition phase from a first storage system to a second storage system, generating a reversion snapshot of data within the aggregate (see for example Mudhiganti, this limitation is disclosed such that at a first time a first image is generated and at a second time a first clone is produced. Next, a data clone migration manager engine transfers delta data of the first clone from source storage system to a destination storage system; paragraph [00012]. Creation of a first image and a first clone allows migrating of the volume clone with possibility of rollback; paragraph [0088]. The flexible volumes are data aggregates (i.e. a volume corresponds to claimed “aggregate”); paragraph [0008]); 
during the transition phase, determining that a data object of the aggregate is to be reverted back to the first storage system (see for example Mudhiganti, this limitation is disclosed such that if the destination storage city has an issue, flexible rollback to restore at the source storage site can occur; paragraph [0088]); and 
in response to determining that the data object is to be reverted back to the first storage system, utilizing the reversion snapshot to restore the data of the aggregate for access to the data object through the first storage system (see for example Mudhiganti, this limitation is disclosed such that the flexible volume clone hierarchy is removed from the destination storage site and the flexible volume clone hierarchy is restored at the source storage site; paragraph [0088]).
Mudhiganti does not explicitly teach blocking a deletion process from automatically deleting the reversion snapshot.
However, Mortensen discloses blocking a deletion process from automatically deleting the reversion snapshot (see for example Mortensen, this limitation is disclosed such that a holdSnapshot function prevents a snapshot from being destroyed; paragraphs [0031]-[0032], Table 1 and associated text).
Mudhiganti in view of Mortensen is analogous art because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti by using a holdSnapshot function as taught by Mortensen because it would enhance the teaching of Mudhiganti with an effective means of performing snapshot composite tasks (as suggested by Mortensen, see for example paragraph [0032]).
Although Mudhiganti in view of Mortensen discloses blocking a deletion process from automatically deleting a reversion snapshot, Mudhiganti in view of Mortensen does explicitly teach wherein a deletion process is triggered based upon used space within an aggregate increasing.
However, Duan discloses wherein a deletion process is triggered based upon used space within an aggregate increasing (see for example Duan, this limitation is disclosed such that deletion of snapshots occurs when there is a low space event or condition; col.13 lines {35}-{61}).
Mudhiganti in view of Mortensen is analogous art with Duan because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti in view of Mortensen by deleting snapshots based on a condition as taught by Duan because it would enhance the teaching of Mudhiganti in view of Mortensen with an effective means of increasing free capacity (as suggested by Duan, see for example col.13 lines {35}-{61}).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/Examiner, Art Unit 2196